Title: From George Washington to Francis Fauquier, 17 June 1758
From: Washington, George
To: Fauquier, Francis



To the Honble Francis Fauquir Govr of VirgaHonble Sir
[Fort Loudoun, 17 June 1758]

Although but a poor hand at Complimenting, but permit me, nevertheless to offer your Honr my congratulations on your appointment;

and safe arrival to a Government which his Majesty has been graciously pleasd to entrust to your Administration and to assure you, that ⟨I most⟩ sincerely wish your Administration may be attended with pleasure to yourself and ⟨benefit⟩ to the People Governed.
I flatter’d myself with the pleasure of seeing your Honour in Williamsburg, when I was down, but the business that carried me there was of too Urgent a Nature to admit of delay when I had once got it accomplishd. Mr President Blair has, no doubt, informd you of that business—of the State of the Troops here, and situation of other Affairs in this Quarter; I will not, therefore, trouble your Honr with a repetition of them; but Inclose you a Copy of the last Orders which I am preparing to execute with the greatest exactness. Sir John St Clair set out from hence for Connegocheague the 11th Instt, to which place I accompanied him by Summon’s from Colo. Bouquet. He proceeded on to Carlyle, and I returnd here; where at present I have the Honr to Command.
I shall transmit your Honour, so soon as I leave this place (I cant well do it before, as alterations are continually happening while the Troops remain here) an exact return of our Stores, agreable to the Presidents Orders. Inclosd is a return of the Strength of the first Regiment—I have directed one to be made out & sent of the 2d Also.
When I was down, the President was pleasd ⟨to forward⟩ 5 blank Commissions to compleat my Regiment with Officers; by mistake I got one less, and must therefore beg the favour of your Honour to send me one now; or, that you woud be pleasd to take the trouble yourself, of appointing Mr Jno. Lawson (who is the oldest Ensign, in my Regiment) to be Lieutenant in Lieutt Colo. Stephen’s Company, where there is a Vacancy. This woud have been done before, had not the above mistake happen’d.
I enclose your Honour the Pay Rolls of Captn Rutherfords Company of Rangers, and beg the favour of you to send the money to Mr Thos Rutherford of this place, and he will pay them of in behalf of his Brother, who, being in an ill state of health, got leave to visit Doctr Brown of Maryland, to consult him in the case, and is not yet returnd.
When I was in Williamsburg last, I endeavourd to make Mr

President Blair and the Council, sensible of the great want of Cloaths for the first Regiment; and how necessary it is to send to England for a Supply. they declind doing any thing in the case at that time, because the Funds granted by the late act of Assembly were almost exhausted—But I hope it will not escape your Honrs notice if an Assembly shoud be calld. Field equipage of all kinds will also be wanting, and will come better & much cheaper from ⟨there⟩: Colo. Byrd is ⟨erasure⟩ wanting Cloaths for his Men, if we shoud be late taking the Field; but his redress must be immediate or else useless, as that Regiment by Law will be discharged the first Day of December next—I have the Honr to subscribe myself with gt Respect Yr Hrs most Obedt Hble Servt

Go: Washington
Fort Loudoun 17th June 1758

